DEPARTMENT OF HEALTH AND HUMAN SERVICES

Departmental Appeals Board

In the Case of:

Department of Health DATE: Oct 11, 1988

and Human Services,
~ Vem Docket No. D~2
Robert H. Meyer, DECISION CR 14

Respondent.

DECISION AND ORDER

This Debt Collection Act case was heard pursuant to a
request for hearing filed by the Respondent wherein he
denied allegations made by the Department of Health and
Human Services (DHHS) that he was indebted to it for a
salary overpayment in the amount of $844.55. After
considering the entire record, I find that DHHS has shown
that an overpayment occurred and that a debt in the amount
of $844.55 is due and owing from Respondent. I find
further that waiver is not available in this case, and
that Respondent must repay DHHS the full amount of the
debt.

BACKGROUND STATEMENT

By notice dated July 2, 1988, Respondent was informed by
DHHS that a salary overpayment existed in the amount of
$844.55, and that failing voluntary repayment by
Respondent, DHHS intended to take action to collect the
debt. This notice constituted a notice of debt according
to the provisions of the Debt Collection Act of 1982

as amended. 5 U.S.C. 5514. Essentially, DHHS claimed that
the alleged overpayment consisted of compensation for 60.5
hours of compensatory time claimed by Respondent that had
not been lawfully ordered or approved by his supervisors.

Respondent timely filed a request for hearing. Although
he did not deny that he received compensation in the
amount of the alleged overpayment, or that the
compensation at issue was for compensatory time claimed by
him, he denied that an overpayment existed. Respondent
-2-

alleged that he had properly claimed compensatory time
either with the approval of his supervisors, or according
to established and recognized procedures. He asserted, in
effect, that he had acted in good faith reliance on what
he understood to be acceptable practices for requesting,
working, and reporting compensatory time. Respondent also
requested that, in the event I found a debt to exist, that
I waive the requirement that he repay it.

I conducted a prehearing conference by telephone on August
30, 1988. In response to my Prehearing Order, and
consistent with an extension of time that I granted to
Respondent, the parties submitted sworn statements of
witnesses, documents and written arguments. I conducted a
second telephone conference on September 27, 1988, at
which time I admitted into evidence without objection the
sworn statements previously submitted and certain of the
documents the parties had submitted. With the consent of
the parties, I also received Respondent's sworn testimony
over the telephone. Based on the parties' representations
that they had no further evidence to submit, I closed the
record of the proceeding. */

ISSUES

The issues are:
1.) Whether the debt claimed by DHHS from Respondent
in the amount of $844.55 is due and owing, and if so;

2.) Whether Respondent should be granted a waiver
from his obligation to repay the debt.

APPLICABLE STATUTES, REGULATIONS
AND_ POLICIES

Statutes:

5 U.S.C. 5514; 5 U.S.C. 5542; 5 U.S.C. 55437
5 U.S.C. 5584.

*/ The method I used to conduct the proceeding, telephone
conferences, reflected my concern that the Respondent be
given due process of law. Respondent presently resides in
Honolulu, Hawaii, the DHHS representative is in San
Francisco, California; and witnesses who potentially might
have been called by both parties reside in Atlanta,
Georgia, and Denver, Colorado. The cost to both parties
of conducting a face-to-face hearing would far exceed the
amount in controversy.
Federal Requiations and Policies

45 C.F.R. Part 30; 5 C.F.R. 550.114
DHHS Personnel Manual, 550-1; 550-9; SSA Personnel
Manual for Supervisors, Ch. $550.

FINDINGS OF FACT AND CONCLUSIONS
OF LAW

1.) The Departmental Appeals Board has jurisdiction in
this matter pursuant to 5 U.S.C. 5514; 45 C.F.R. Part 30;
and DHHS Personnel Manual 550.9 (May 5, 1988).

2.) At all relevant times, Respondent was employed by the
Social Security Administration (SSA) in SSA's Atlanta
Region.

3.) For more than 10 years, ending in late 1987,
Respondent was SSA's Northern Florida Area Director. In
this management position, Respondent managed or supervised
350 employees. Respondent's testimony 9/27/88. He was
responsible for approving overtime and compensatory time
for these employees. He was required to know or should
have known the substance of Federal laws and regulations,
and DHHS and SSA policies concerning overtime and
compensatory time. See HHS Ex. 2; HHS Ex. 3.%**/

4.) Respondent's first line supervisor was Deputy
Assistant Regional Commissioner Jane H. Simmons.
Respondent's second line supervisor was Assistant Regional
Commissioner for Field Operations Francis A. McDougal.

HHS Ex. 6.

5.) Beginning in February 1980, Respondent and the
employees he managed worked pursuant to an Alternate Work
Schedule which permitted them to work "credit hours" under
appropriate circumstances. Credit hours consist of time
worked by an employee in addition to the eight hour tour
of duty and may be used for time off in lieu of leave.

R. Ex. 2.

6.) DHHS policy does not specify how an employee is
required to provide notice of intent to work credit hours.

**/ Exhibits will be cited as follows:

DHHS Exhibit HHS Ex. (exhibit number/ (page)
Respondent Exhibit R. Ex. (exhibit number/ (page)
DHHS policy does require, at a minimum, that the
employee's supervisor be informed of the employee's intent
to work credit hours so that the supervisor may concur or
nonconcur, as may be appropriate. HHS Ex. 5/6-8.

7.) Respondent was not authorized to work credit hours
without providing his supervisor with the requisite notice
of his intent to do so. HHS Ex. 5/1.

8.) "Overtime" and "compensatory time" differ from credit
hours in significant respects. Overtime is defined by 5
U.S.C. 5542(a):

For full-time, part-time and intermittent tours of
duty, hours of work officially ordered or approved in
excess of 40 hours in an administrative workweek,

. . . in excess of 8 hours in a day performed by an
employee are overtime work. .. .

This section provides rates of compensation for overtime,
generally at one and one-half times the compensation rate
for regularly scheduled work.

9.) 5 U.S.C. 5543(a)(1) provides that an agency head may:

On request of an employee, grant the employee
compensatory time off from his scheduled tour of duty
instead of payment for an equal amount of time spent
in irregular or occasional overtime work ....

Compensatory time is a form of overtime which provides the
employee time off in lieu of leave and of overtime pay.
Unlike credit hours, it must be specifically requested by
the employee, and it must be ordered or approved by the
supervisor. Exercise of authority to approve compensatory
time is within the discretion of the supervisor. See 5
C.F.R. 550.114.

10.) DHHS and SSA policies provide for strict controls
over the authorization and performance of overtime and
compensatory time. The DHHS Personnel Manual provides
that employees may not be compensated for overtime unless
the work is “ordered or approved in advance of its being
performed." DHHS Personnel Manual, 550-1-50C, at p.5
(1987); HHS Ex. 2/3. The SSA Personnel Manual for
Supervisors contains identical policies. SSA Personnel
Manual for Supervisors, Ch. $550, IVB, at p.4 (August 22,
1986). HHS Ex 3/4. DHHS policy requires that employees
who perform overtime work must sign a record that
indicates the times of the beginning and end of the
overtime work performed. HHS Ex. 2/3. Both DHHS and SSA
policies require that overtime will be directly supervised
whenever practicable, and that when such direct
supervision is not practicable, the quantity and quality
of the work completed must be reviewed by the employee's
supervisor HHS Ex. 2/3; HHS Ex. 3/5. DHHS policy also
provides that compensatory time that is not used by the
employee within eight pay periods will automatically be
paid at the overtime rate at which it was earned HHS Ex.
2/4.

11.) Area Directors have been delegated authority by SSA
to assign or order employees to work overtime. R Ex. 6.
Area Directors have not been delegated authority to order
or approve overtime or compensatory time for themselves.
HHS Ex. 5/1.

12.) While serving as Area Director in 1987, Respondent
instructed his timekeeper to record credit hours on his
timesheet, and Respondent then used many of these hours in
lieu of leave. HHS Ex. 4/2, 3.

13.) Beginning with the pay period which started on
August 30, 1987, and through the pay period which ended on
October 24, 1987, Respondent instructed his timekeeper to
record 60.5 hours on his timesheet as compensatory time
performed by him. HHS Ex. 4/3.

14.) Respondent's claimed compensatory time was not
ordered or approved by his supervisors. HHS Ex. 6.
Because it was not ordered or approved by them, it was not
compensable overtime. See Finding 8.

15.) Respondent did not use the compensatory time he had
claimed in lieu of leave. After eight pay periods had
elapsed, Respondent was compensated for the compensatory
time as overtime in the amount of $844.55, HHS Ex. 4/4~6.

16.) Because the compensatory time claimed by Respondent
was not compensable overtime, the overtime pay of $844.55
which he received is a salary overpayment in that amount.

17.) The debt in the amount of $844.55 alleged by DHHS
against Respondent is valid, due, and owing.

18.) A waiver of the debt may not be granted by me
because the amount of the debt exceeds $500, and the
Comptroller General of the United States has exclusive
authority to consider waiver requests for debts exceeding
$500. 5 U.S.C. 5584(a) (1).
-6-

ANALYSIS

The issue in this case is whether $844.55 in overtime pay
to Respondent for 60.5 hours of compensatory time claimed
by him between August 30 and October 24, 1987, was a
salary overpayment and a debt owed by Respondent to DHHS.
I conclude that the pay at issue is a salary overpayment
and a debt.

Respondent is an employee of SSA, an agency of DHHS. For
more than 10 years, ending in late 1987, Respondent served
as SSA's Area Director for North Florida. This was a
management position and Respondent managed or supervised
350 employees. He was delegated authority to order or
approve overtime for these employees and was charged with
knowledge of laws, regulations, and DHHS and SSA policies
pertaining to overtime.

Between August 30 and October 24, 1987, Respondent
instructed his timekeeper to record 60.5 hours of
compensatory time as having been worked by him.
Respondent in effect credited himself with 60.5 hours of
compensatory time. Respondent did not use this time in
lieu of leave. After eight pay periods had elapsed from
its posting, and in accord with DHHS policy, Respondent
was compensated for the compensatory time with overtime
pay in the amount of $844.55.

DHHS claims this overtime pay is a salary overpayment to
Respondent and a debt. It asserts that neither of
Respondent's supervisors ordered or approved the
compensatory time as required by DHHS or SSA policies.
DHHS has produced the sworn statements of Respondent's
first and second line supervisors, Deputy Assistant
Regional Commissioner Jane H. Simmons, and then-Assistant
Regional Commissioner for Field Operations Francis P.
McDougal. These individuals deny that Respondent ever
requested the compensatory time at issue; or that they
ordered or approved it.

Respondent has made several arguments to support his
denial that the overtime payment at issue constitutes a
salary overpayment and a debt. He avers that he was
specifically authorized to work the compensatory time he
claimed because he "discussed it with both" Ms. Simmons
and Mr. McDougal “without giving specific hours, which I
could not predict in advance." R. Ex. 1/1. He asserts
that he had been delegated the authority to approve
“credit hours" for himself and the employees he managed or
supervised and this delegation at least implied the
authority to approve his own claims for compensatory time.
As an adjunct to this, he alleges that it has been a
common practice for Area Directors in SSA's Atlanta Region
to approve their own compensatory time. Respondent also
claims that he acted on the good faith belief that his
actions were proper, and he avers that he worked the hours
in question. Finally, he requests that if I conclude that
he was overpaid and that a debt exists, that I waive the
overpayment.

I have carefully considered Respondent's allegation that
he requested compensatory time from his supervisors and
that it was "specifically authorized" against the legal
and policy criteria for ordering or approving overtime and
compensatory time. I am persuaded by the evidence in this
case that Respondent's supervisors did not order or
approve the compensatory time claimed by Respondent. They
have denied authorizing it, and Respondent has offered no
evidence, aside from his recitation of offhand
conversations with his supervisors, to suggest that it was
ordered or approved. I find Respondent's version of the
facts unpersuasive in light of overtime approval and
reporting policies which required very precise and
specific accounting of overtime ordered and worked, and
the sharp contrast between what these policies required
and what Respondent now says happened. Given their duties
to faithfully apply these policies, it would not be
reasonable to conclude that both of Respondent's
supervisors approved his use of compensatory time in the
offhand way he asserts. However, even if Respondent's
recitation of conversations is accurate, the
communications he had with his supervisors would not
constitute lawful ordering or approving of compensatory
time.

Federal law requires that overtime work be compensated
with premium pay. 5 U.S.C. 5542. Compensatory time is a
form of overtime which, if not used in lieu of leave, will
be compensated at premium rates. DHHS and SSA policies
mandate that ordering or approving compensatory time is
never a casual action; because of the budget implications
attendant with overtime pay, such action demands a high
standard of specificity by both the requesting employee
and the authorizing supervisor. At the very least, an
order to work compensatory time must specify the dates and
hours to be worked.

Respondent's depiction of his conversation with his
supervisors concerning his need to work extra time is of a
casual and nonspecific communication -- "not the type of
thing that would be remembered." R. Ex. 1/1. Respondent
admits that his communications did not involve discussion
of either the dates when compensatory time would be worked
by him or the number of hours of such overtime which would
be required. Id. The conversations described by
Respondent, therefore, fail to embody the specific
request, order, or approval required by law and by DHHS
and SSA policy.

Nor can Respondent legitimately assert that he relied on
these conversations to his detriment. Respondent served
for many years as an SSA manager with responsibility for
ordering or approving overtime for 350 employees.
Respondent knew or should have known DHHS and SSA overtime
policies. It would not have been reasonable for him to
rely on the vague and casual conversations he describes as
an order or approval of his compensatory time.

Respondent claims that he asked his timekeeper to "check
to be sure reporting of comp(ensatory) time was correct"
R. Ex. 1/1. He avers that she did check with "Regional
Office and found it to be correct." Id. Such request
could logically have been interpreted by "Regional Office"
to be a request to verify the clerical accuracy of entries
on forms, rather than to ratify claimed compensatory time,
as Respondent asserts. But had the request had been an
effort to establish that approval to work compensatory
time had been given, Respondent could not have reasonably
relied on the answer his timekeeper obtained. Respondent
was required to obtain approval to work compensatory time
from his supervisors. Communications between lower-level
employees could not be used to verify approval when
approval had never been given.

Respondent also asserts that "installation heads at my
level and below commonly work and approve their own
comp(ensatory) time." R. Ex 2/2. From this he concludes
that: (1) he was similarly entitled to approve
compensatory time for himself; and (2) he believed he was
permitted to work the compensatory time at issue, and
relied on this belief to work extra hours and claim
compensatory time. He has offered no evidence to
substantiate this allegation, beyond his assertion, and it
has been denied by Ms. Simmons and Mr. McDougal. I find
it to be without substance. However, assuming this
allegation were true, it would not legitimize the
compensatory time claimed by Respondent. The possibility
that other Federal employees may be engaged in illegal
actions could not legitimize Respondent's unlawful
conduct. And given Respondent's management
responsibilities and knowledge of policy, he could not
justifiably rely on other employees' unlawful conduct to
support his actions.
Respondent attempts to blur the distinctions between
"credit hours" and compensatory time and to argue from his
analysis that he legitimately believed that he could
approve his own taking of compensatory time. Respondent
avers that he was authorized by his supervisors to approve
his own use of credit hours. He asserts that credit hours
and compensatory time "seem very similar" (R. Ex. 1/1),
that they serve the same purpose, and that inasmuch as he
was authorized to approve his own use of credit hours, he
inferred that he could approve his own use of compensatory
time. Respondent's supervisors strongly dispute his
assertion that he was authorized to approve his own use of
credit hours. Neither Respondent's statements nor the
documents he has produced (see R. EXx.2.) convince me that
he had such authority. But even if he did, Respondent
would not have been justified in believing that
authorization to approve his own use of credit hours
encompassed authorization to approve his own use of
compensatory time.

There are significant differences between credit hours and
compensatory time and Respondent should have understood
such differences. Compensatory time is a form of overtime
compensation and is subject to the statutes, regulations,
and policies which I have previously discussed.

Respondent has admitted knowing that unused compensatory
time would, after eight pay periods, be compensated at
overtime rates. Credit hours cannot be converted to cash
compensation. Credit hours are a way for employees to
adjust their work schedules by working extra hours in a
day and by using these hours to reduce their workday on
another occasion. Whereas overtime and compensatory time
are statutorily mandated in appropriate cases, the use of
credit hours is an option that rests with management. See
R. Ex. 2. Compensatory time must be expressly ordered or
approved in advance to be legitimate, whereas supervisors
are merely required to concur or nonconcur in an
employee's expression of intent to work credit hours. See
Findings 5/6.

Respondent also asserts that inasmuch as he worked extra
hours as compensatory time, he is entitled to be paid for
that time (see Respondent's request for hearing at p.2).
This claim is clearly without merit. By law, overtime or
compensatory time cannot be credited to an employee unless
it has been ordered or approved by that employee's
supervisor. If overtime has not been directed, the fact
that an employee may have worked extra hours is
irrelevant. Respondent's claimed compensatory time was
not ordered or approved by his supervisors. Therefore, he
-10-

may not be compensated for it even if he worked extra
hours.

This is not to suggest that a supervisor could knowingly
lure an employee into working overtime without technically
ordering or approving it, and then withhold compensation.
Nor am I suggesting that a supervisor could direct an
employee to perform extra work and then refuse to approve
overtime compensation. But the facts of this case do not
conform to either circumstance.

Respondent has requested that I order a waiver of any
salary overpayment found to exist. I am without authority
to order a waiver in this case. 5 U.S.C. 5584(a) (2) (A)
provides, in effect, that I may only consider a waiver
request for an amount not exceeding $500, and the amount
of the debt in this case exceeds $500. Authority to
review waiver requests for amounts greater than $500 rests
with the Comptroller General of the United States.

Therefore, I find that a salary overpayment to Respondent
exists in the amount of $844.55, and that this constitutes
a debt due and owing from Respondent to DHHS. I find
further that I lack authority to grant a waiver to
Respondent. ***/

x*k/ This is the final administrative determination of
the Department of Health and Human Services in this case;
there are no other administrative remedies. If Respondent
wishes to seek judicial review he may do so in the
appropriate court of the United States, provided he acts
within prescribed time limits.
-i1l-

ORDER

Based on the evidence of record, on applicable law,
regulations and policies, I Order that:

(1) Respondent is indebted to DHHS in the amount of

$844.55;
(2) Respondent's request for a waiver is denied.

/s/

Steven T. Kessel
Administrative Law Judge
